347 S.W.3d 186 (2011)
PLUMBING PLANNING CORPORATION and Jeff Therrien Construction LLC, Plaintiffs,
v.
Joy L. DOLL, Defendant/Appellant, and
Hecht Construction Co., LLC, Defendant/Respondent.
No. ED 96076.
Missouri Court of Appeals, Eastern District, Division Three.
September 6, 2011.
Stephen G. Bell, Ronald James Wuebbeling, The Law Office of Stephen Bell P.C., St. Louis, MO, Co-Counsel for Appellant.
Kent William Zschoche, St. Louis, MO, Attorney for Plumbing Planning Corp.
Joel David Brett, Barklage, Brett, Wibbenmeyer & Hamill, P.C., St. Charles, MO, Attorney for Jeff Therrien Construction, LLC.
Amanda Megan Mueller, Gerard Thomas Noce, Co-Counsel, Barry L. Haith, Co-Counsel, St. Louis, MO, Attorney for Hecht Construction Co., LLC.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Joy L. Doll (Doll) appeals from the trial court's judgment dismissing the Doll's cross-claim petition against Hecht Construction Co., LLC, (Hecht)[1] alleging *187 breach of contract, breach of warranty, and negligence related to the renovation of Doll's home. We affirm.[2]
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).
NOTES
[1]  The other parties to the underlying litigation dismissed their claims without prejudice prior to Doll's filing of the notice of appeal with regard to her claims against Hecht. None of the other parties to the underlying litigation are involved in this appeal.
[2]  Hecht filed a motion to dismiss Doll's appeal and the notice of appeal on December 10, 2010. The motion was denied on February 8, 2011. Hecht filed a motion to dismiss Doll's appeal for failure to file a complete legal file or, in the alternative, to strike Doll's legal file on April 20, 2011. The motion was taken with the case and is hereby denied.